Title: To Thomas Jefferson from Benjamin Bryan, 16 April 1806
From: Bryan, Benjamin
To: Jefferson, Thomas


                        
                            Honble Sir
                            
                            Washington City April 16. 1806
                        
                        
                              With Submission I present to your View by the Hand of my selfe hopeing you’l relieve my distress at this time by lending me fifteen Dollars for 60
                            Days to relieve a House and Lott under a [fifir]  which will be Positively
                            Sold by the 21st Instant, If I cannot get the money and in so doing you’l greatly oblige your Humbl. Servt. and truly
                            wellwisher
                        
                            Benjamin Bryan
                            
                     Brother to Wilson Bryan
                        
                        
                            N.B. The present Scarcity of money and the hardship of having property sold at Less then half Value has
                                induced me to make this application not knowing else where to apply at this time
                        
                        
                            B.B.
                        
                    